WHITING PETROLEUM CORPORATION 1700 Broadway, Suite 2300 Denver, CO 80290 May 12, 2010 Mr. H. Roger Schwall Assistant Director Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549-4628 Re: Whiting Petroleum Corporation Form 10-K for Fiscal Year Ended December 31, 2009 Filed March 1, 2010 File No. 1-31899 Dear Mr. Schwall: Set forth below are the responses of Whiting Petroleum Corporation (“Whiting”) to the comments of the Staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) in the Staff’s letter, dated April 30, 2010 (the “Comment Letter”), with respect to the above-referenced filing.The numbered items set forth below repeat (in bold italics) the comments of the Staff reflected in the Comment Letter, and following such comments are Whiting’s responses (in regular type).The Staff is advised that Whiting also has filed today with the Commission an amendment to its Form 10-K for the fiscal year ended December 31, 2009 in response to comment 4 of the Staff set forth in the Comment Letter. Form 10-K for the Fiscal Year Ended December 31, 2009 Properties Reserves Proved Undeveloped Reserves, page 34 1. You state that you converted 5.5 MMBOE of proved undeveloped reserves into proved developed reserves during 2009.This represents approximately 6.9% of your total proved undeveloped reserves at year end 2008 and 5.5% of your proved undeveloped reserves at year end 2009.This rate of development of your proved undeveloped reserves at year end 2009 suggests that it will take approximately 18 years to develop all of your proved undeveloped reserves, assuming that no additional proved undeveloped reserves are added during that time.As proved undeveloped reserves should generally be developed within five years of initially booking them as proved, please tell us how you plan to accomplish this.As part of your response, please also provide us the amount and percentage of your proved undeveloped reserves that were converted to proved developed reserves for the three years prior to 2009. Company Response: The Staff is respectfully advised that the mathematical calculation and resulting suggestion that it will take 18 years to develop our proved undeveloped reserves (“PUD”) is not accurate because the 5.5 MMBOE converted in 2009 due to our drilling of 39 proved undeveloped well locations should not be compared to our total company PUD because the 5.5 MMBOE did not include significant volumes we converted in 2009 from the PUD categoryto proved developed reserves related to our two enhanced oil recovery (“EOR”) CO2 flood projects at the North Ward Estes field and the Postle field. In response to the Staff’s comment, we have estimated the following volumes and percent of PUD converted to proved developed reserves for the four years ended December 31, 2009, in each case including both (1) the increase in proved developed reserve volumes resulting from the proved undeveloped well locations drilled each year, which excludes any wells drilled that were in an unproved category, and (2) the increase in proved developed reserve volumes resulting from our EOR projects:1 Year Conversion Volumes (MMBOE) Percent of Prior Year End PUD 22
